CaSe: 2219-Cr-00053-EAS DOC #Z 3 Filed: 03/07/19 Page: l Of 6 PAGE|D #Z 19

 

UNITED sTATEs DIsTRICT CoURT '”:_i'__§ 5 ; 15
soUTHERN I)ISTRICT oF omo - ‘ .- t y ii
EASTERN DIvIsIoN

|
UNITED STATES OF AMERICA,

Plaintiff,
vs.
ANDREW K. MITCHELL,
Defendant.

 

TI:IE GRAND JURY CHARGES:

?3§£! ihR-`i PH 311¢7

.
-§,!`\i

CASE No. 2 ,, §§ _ ‘c¢" ltf§”i§adh§$
JUDGE . -' '-.!-`1'1 . .ii¢isf§US

s
INDICTMENT Judge Sargu d-

18 U.s.C. § 242
18 U.S.C. § 1001(a)(2)

18 U.s.C. § 1503

18 U.s.c. § 1512(b)(3)
FoRFEITURE ALLEGATION

INTRODUCTORY ALLEGATIONS

At all times relevant to this lndictment:

l. Frorn in or about at least 1988, through and including the present, the defendant,

ANDREW K. MITCHELL, has been employed as a police officer with the Columbus Division

of Police, Within the Southem District of Ohio.

2. Over the course of his approximately 30-year employment, the defendant, ANDREW

K. MITCHELL, received extensive training on the policies and procedures of the Columbus

Division of Police. At the time of his commission, the defendant, ANDREW K. MITCHELL,

took an oath to uphold the United States Constitution, as Well as the constitution and laws of the

State of Ohio.

3. The defendant, ANDREW K. MITCHELL, is currently assigned as a detective in

the Columbus Division of Police’s Vice Unit, and has been in this assignment since on or about

March 12, 2017.

4. As a detective of the Vice Unit of the Columbus Division of Police, the defendant,

CaSe: 2219-Cr-00053-EAS DOC #Z 3 Filed: 03/07/19 Page: 2 Of 6 PAGE|D #Z 20

ANDREW K. MITCHELL, was authorized by the laws ot` the State of Ohio to conduct, among
other things, enforcement actions for solicitation ot`t`enses, searches and seizures, and arrests

5 . From in or about at least 1994, through and including the present, as secondary
employment, the defendant, ANDREW K. MITCHELL, also doing business as Mitchell
Properties, LLC, has owned and operated for rent approximately 40 properties in the Central Ohio
area, within the Southern District of Ohio.

COUNT 1
(18 U.S.C. § 242: Deprivation of Rights Under Color of Law)

6. Paragraphs l-5 of the lntroductory Allegations of this _lndictment are re-alleged and
incorporated here.

7. On or about July 20, 2017, in the Southern District othio, the defendant, ANDREW
K. MITCHELL, while acting under color of law, Willfully deprived Victim l of a right secured
and protected by the Constitution and the laws of the United States, namely, the right to be free
from unreasonable searches and seizures Specifically, the defendant, ANDREW K.
MITCHELL, under the guise of an arrest, kidnapped and attempted to kidnap Victim l, and
transported Victim l to a location Where Victim l performed oral sex for Victim l’s freedom.

A]l in violation of 18'U.S.C. § 242.

COUNT 2
(18 U.S.C. § 242: Deprivation of Rights Under Color of Law)

8. Paragraphs 1-5 of the lntroductory Allegations of this lndictment are re-alleged and
incorporated here.

9. Between on or about September 3, 2017 and September 24, 2017, in the Southern
District of Ohio, the defendant, ANDREW K. MITCHELL, while acting under color of laW,

willfully deprived Victim 2 of a right secured and protected by the Constitution and the laws of

CaSe: 2219-Cr-00053-EAS DOC #Z 3 Filed: O3/O7/19 Page: 3 Of 6 PAGE|D #Z 21

the United States, namely, the right to be free from unreasonable searches and seizures
Specitically, the defendant, ANDREW K. MITCHELL, under the guise of an arrest, kidnapped
and attempted to kidnap Victim 2, and transported Victim 2 to a location where he forced Victim
2 to have vaginal sex for Victim 2’s lreedom.

All in violation of 18 U.S.C. § 242.

warn
(18 U.S.C. § 242: Deprivation of Rights Under Color of Law)

10. Paragraphs 1-5 of the Introductory Allegations of this Indictment are re-alleged and
incorporated here.

ll. Between on or about May 30, 2018 and June 23, 2018, in the Southern District of
Ohio, the defendant, ANDREW K. MITCHELL, while acting under color of law, willfully
deprived Victim 2 of a right secured and protected by the Constitution and the laws of the United
States, namely, the right to be free from unreasonable searches and seizures Speciiically, the
defendant, ANDREW K. MITCHELL, under the guise of an arrest, kidnapped and attempted to

kidnap Victim 2, and transported Victim 2 to a location Where he forced Victim 2 to have anal sex

for Victim 2 ’s freedom.

All in violation of 18 U.S.C. § 242.

COUNT 4
(18 U.S.C. § 1512(b)(3): Witness Tampering)

12. Paragraphs 1~5 of the lntroductory Allegations of this lndictment are re-alleged and
incorporated here.

13. Between on or about September 26, 2018 and October 18, 2018, in the Southern
District of Ohio, the defendant, ANDREW K. MITCHELL, did knowingly intimidate, threaten,

and corruptly persuade Victirn 3, and attempt to intimidate, threaten, and corruptly persuade

CaSe: 2219-Cr-00053-EAS DOC #Z 3 Filed: O3/O7/19 Page: 4 Of 6 PAGE|D #Z 22

Victim 3, and engage in misleading conduct toward Victim 3, with the intent to hinder, delay, and
prevent the communication to law enforcement officers, of information relating to the commission

and possible commission of a federal offense

All in violation or 18 U.s.c. § 1512(b)(3).

QQU
(18 U.S.C. § 1503: Obstruction of Justice)

14. Paragraphs 1~5 of the lntroductory Allegations of this Indictment are re-alleged and
incorporated here.

15. On or about December 5, 2018, in the Southem District of Ohio, the defendant,
ANDREW K. MITCHELL, did corruptly influence, obstruct and impede, and endeavor to
intluence, obstruct, and impede the due administration of justice by attempting to intluence, delay,
and prevent the testimony of Victim 4 in an official proceeding before a federal grand jury.

All in violation of 18 U.S.C. § 1503.

COUNT 6
(18 U.S.C. § 1512(1))(3): Witness Tampering)

16. Paragraphs 1-5 of the Introductory Allegations of this lndictment are re-alleged
and incorporated here.

17. ln or about December 2018, in the Southem District of Ohio, the defendant,
ANDREW K. MITCHELL, did knowingly intimidate, threaten, and corruptly persuade Victim
5, and attempt to intimidate, threaten, corruptly persuade Victim 5, and engage in misleading
conduct toward Victim 5, With the intent to hinder, delay, and prevent the communication to law
enforcement ofticers, of information relating to the commission and possible commission of a
federal offense.

A]l in violation of 18 U.S.C. § 1512(b)(3).

CaSe: 2219-CI’-00053-EAS DOC #Z 3 Filed: 03/07/19 Page: 5 Of 6 PAGE|D #Z 23

C_OU_NL
(18 U.S.C. § 1001(a)(2): False Statement or Representation Made to a
Departrnent or Agency of the United States)

18. Paragraphs 1-5 of the lntroductory Allegations of this lndictment are re-alleged

and incorporated here.
19. On or about September 26, 2018, the defendant, ANDREW K. MITCHELL, at
John Glenn Columbus lntemational Airport, in the Southem District of Ohio, did willfully and
knowingly make a materially false, fictitious, and fraudulent statement and representation in a
matter within the jurisdiction of the executive branch of the Govemment of the United States, by
denying to agents of the Federal Bureau of lnvestigation that he had ever had sex with a prostitute.
The statement and representation Was false because, as the defendant, ANDREW K.
MITCHELL, then and there knew, he has had sex with numerous prostitutes, including having

paid women money for sex.

Ali in violation or 18 U.s.c. § 1001(o)(2).

FORFEITURE ALLEGATION

20. The allegations contained in this lndictment are hereby re-alleged and incorporated
by reference for the purpose of alleging forfeitures to the United States of America pursuant to
Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States Codes, Section
2461(0).

21. Upon conviction of any of the offenses alleged in this lndictment in violation of 18
U.S.C. § 1503 and/or 18 U.S.C. § 1512, the defendant, ANDREW K. MITCHELL, shall forfeit
to the United States of America, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(0),
any property, real or personal, which constitutes or is derived from proceeds traceable to such

otfenses, including, but not limited to, a sum of money equal to the amount of proceeds the

CaSe: 2219-CI’-00053-EAS DOC #Z 3 Filed: 03/07/19 Page: 6 Of 6 PAGE|D #Z 24

defendant, ANDREW K. MITCHELL, obtained as a result of the offenses
22. Substitute Assets: lf any of the forfeitable property described above, as a result of
any act or omission of the defendant, ANDREW K. MITCHELL:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property Which cannot be divided without
difficulty,

it is the intent of the United States of America, in accordance with to 21 U.S.C. § 853(p), as
incorporated by 28 U.S.C. § 2461(0), to seek forfeiture of any other property of the defendant,
ANDREW K. MITCHELL, up to the value of the forfeitable property.

Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Rule 32.2
of the Federal Rules of Criminal Procedure.

A TRUE BILL.

SlForeperson
FoREPERSoN

 

BENJAMIN C. GLASSMAN
UNITED STATES AT'I`ORNEY

JESSICA H. KIM (0087831)

KEVIN W. KELLEY (0042406)
Assistant United States Attorneys

